DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a apparatus/device for laser thermal ablation including a coolant circulation gap is formed between the outer tubular structure and the inner tubular structure, wherein a spacer extends helically around a longitudinal axis of the outer tubular structure, the spacer being positioned between the outer tubular structure and the inner tubular structure, the spacer being in surface contact with an outer surface of the inner tubular structure and with an inner surface of the outer tubular structure, the spacer being configured to maintain the inner tubular structure and the outer tubular structure in a coaxial position, the spacer having turns distanced from one another to allow liquid circulation in the coolant circulation gap between the first tubular structure and second tubular structure has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning claim 2, an apparatus/device for laser thermal ablation including a second gap for circulation of a coolant is formed between the inner tubular structure and the light guide, wherein a spacer extends helically around a longitudinal axis of the inner tubular structure, the spacer being positioned between the inner tubular structure and the light guide the spacer being in surface contact with an inner surface of the inner 
With respect to claim 12, an apparatus/device for laser thermal ablation including wherein a coolant circulation gap is formed between the outer tubular structure and the inner tubular structure, wherein a spacer extends helically around a longitudinal axis of the outer tubular structure, the spacer being positioned between the outer tubular structure and the inner tubular structure has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 12.
Regarding claim 21, an apparatus/device for laser thermal ablation including wherein a second coolant circulation gap is formed between the inner tubular structure and the light guide; a first spacer extending helically around a longitudinal axis of the outer tubular structure, the first spacer being positioned in the first coolant circulation gap between the outer tubular structure and the inner tubular structure, wherein the first spacer is in surface contact with an inner surface of the outer tubular structure and with the outer surface of the inner tubular structure; and a second spacer extending helically around a longitudinal axis of the inner tubular structure, the second spacer being positioned in the second coolant gap between the inner tubular structure and the light guide, wherein the second spacer is in surface contact with an inner surface of the inner 
Concerning claim 22, an apparatus/device for laser thermal ablation including a second spacer extending helically around a longitudinal axis of the inner tubular structure, the second spacer being positioned in the second coolant gap between the inner tubular structure and the light guide, wherein the second spacer is in surface contact with an inner surface of the inner tubular structure and with the light guide has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792